Citation Nr: 0324170	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-06 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for left knee strain with post-operative debridement 
and tendon repair.  

2.  Entitlement to an evaluation in excess of 10 percent of 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1993 
to September 1998.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In May 2003, the Board remanded the veteran's claims to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran's left knee disability is manifested by 
complaints of pain and swelling.  There is moderate 
instability.  The veteran can hyperextend to negative 32 
degrees and can flex to 110 degrees.  There is no evidence of 
arthritis.  

3.  The veteran has tender scars of the left knee.  

4.  The record does not establish that the veteran 
experiences any more than one prostrating headache every two 
months.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left knee strain with post-operative debridement and 
tendon repair have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2002).  

2.  The criteria for a separate evaluation of 10 percent for 
scars have been met. 38 U.S.C.A. §§ 110, 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7801-05 (2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches have not been met at any time during 
the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran filed her claim on these 
issues in August 1998.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed her claim prior to that time, this new law does 
not apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  However, the Board 
finds that due process has been afforded the veteran in the 
adjudication of these claims.  In this regard, the Board 
notes that the RO has secured medical records, both VA and 
private regarding these issues, and the veteran has undergone 
VA disability evaluation examinations.  In addition, in March 
2003, the veteran was informed of the duties owed to her by 
VA, and what she could do to support her claim.  The 
statement of the case and supplemental statement of the case 
provided to the veteran and her representative, as well as 
additional correspondence to the veteran, informed her of the 
pertinent laws and regulations and the evidence necessary to 
substantiate her claim.  

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues on appeal stem from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).



A.  A Left Knee Disability

The Evidence

Service connection was granted for a left knee disability 
characterized as left knee strain with post-operative 
debridement and tendon repair in June 1999, and a 10 percent 
evaluation was assigned, effective from September 5, 1998.  
This was based on service medical records and a VA 
examination reports.  The service medical records show that 
the veteran had a history of left knee surgery prior to 
service and underwent left knee surgery in service. 

On VA examination in February 1999, the veteran complained of 
pain when going up and down stairs, standing or walking, the 
left knee collapsing, swelling and no strength.  Examination 
showed a surgical lateral scar that was tender.  There was no 
effusion or crepitus.  Flexion was to 130 degrees.  The 
ligaments and meniscus were intact.  Left knee strain with 
status post surgical debridement and tendon surgery was the 
diagnosis.  

The veteran was examined by VA in March 1999.  The claims 
file was available for the examiner to review.  The veteran 
complained of left knee bucking, giving way, stiffness, pain, 
and grinding. On examination, the examiner noted a limp 
favoring the left leg with a slight valgus thrust to the left 
knee.  Passive extension was to + 3 degrees.  Active and 
passive flexion were to 145 degrees.  There was no pain on 
motion, and no crepitus was noted.  Several scars were noted 
about the left knee as follows: a 2 cm. transverse scar over 
the tibial tubercle; a 4-cm transverse scar at the superior 
lateral area; a 17-cm longitudinal scar lateral to the 
patella; and a 4-cm longitudinal lateral scar.  There was no 
joint effusion.  There was tenderness including in the area 
of the scars.  The left patella showed no lateral 
hypermobility, but did show slight hypermobility medially.  
There was a negative Lachman's, a negative drawer sign, and 
no varus or valgus laxity.  X-rays showed a metallic screw in 
the upper tibia and it was noted that no other bone or joint 
abnormality was seen.  The pertinent diagnosis was, patella 
instability, left knee.  

A private medical record dated in January 2000 shows that the 
veteran was evaluated for her left knee.  The veteran 
complained of the left knee buckling, and being weak.  She 
reported having constant pain.  Range of motion was from 0 to 
130 degrees.  The examiner noted multiple scars.  Tenderness 
of the knee was noted.  The examiner noted that due to a lack 
of arthritis on X-rays, the veteran was told that 
arthroplasty would not be a good idea.  The examiner noted 
that the veteran had significant impairment.  

The veteran was examined by VA in April 2000.  Her medical 
history was reviewed.  The veteran complained of her knee 
buckling and being very weak.  She reported having constant 
pain, and that she has swelling.  On examination, the knee 
was noted to be slightly swollen, and strength was 4/5.  
Multiple scars were noted on the left knee: two lateral scars 
each measuring 10 cm. to total 20 cm.; two medial scars, each 
measuring 1 cm; and a lateral scar measuring 2 cm.  
Tenderness of knee was noted on palpation.  The examiner 
noted that there was instability of the left knee.  
Hyperextension was to negative 32 degrees and flexion was to 
110 degrees.  The diagnosis was, moderate subluxation of the 
left knee based on patellar instability, consistent with 
history given and findings on physical examination. 

In July 2000, the RO increased the veteran's evaluation for 
her left knee disability to 20 percent disabling, effective 
from September 1998.  

Private records show that on May 18, 2001, the veteran 
complained of knee pain with no swelling, and frequent giving 
way.  Examination showed the patella to be in adequate 
alignment.  It was noted that the veteran had full passive 
range of motion and could almost hyperextend the knee 
passively.  It was reported that the veteran had no 
collateral ligament instability.  The impression was, 
posterior cruciate insufficiency.  

Private records show that on May 25, 2001, the veteran 
complained of left knee pain and atrophy, as well as edema 
and left knee giving way.  Examination showed tenderness to 
palpation.  Ligamentous stress tests were noted to not reveal 
any significant laxity.  

Private records show that in September 2001, the veteran 
complained of pain and having to use a knee brace frequently.  
It was noted that the veteran had completed eight additional 
physical therapy visits since July 2001.  Tenderness was 
noted on palpation.  There was crepitus.  It was reported 
that all ligamentous stress tests were negative.  

In a March 2003 letter, a private examiner noted that the 
veteran had knee pain and took Vioxx for pain.  

In May 2003, the Board remanded the veteran's claim to the RO 
for additional development.  

Discussion

The Board finds that upon reviewing the medical evidence of 
record, the veteran's disability does not warrant an 
evaluation beyond 20 percent.  The veteran's disability is 
rated under Diagnostic Code 5257.  As such, for knee 
impairment involving recurrent subluxation or lateral 
instability, a 30 percent evaluation is assigned when the 
condition is severe, a 20 percent evaluation is assigned if 
the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  The appellant's left knee has 
been described on numerous occasions as having no ligament 
instability.  On one examination during the course of the 
appeal period, VA examination in April 2000, the examiner 
noted instability, and found that it was moderate.  Prior to 
that time, and thereafter, examination reports show no 
ligament laxity.  Thus, the overall evidence does not 
indicate that she experiences symptomatology demonstrating 
severe instability or subluxation in the knee.  Therefore, 
the Board is unable to identify a basis to grant an 
evaluation greater than 20 percent for her left knee 
disability based on instability.  

The Board has considered whether the appellant's left knee 
disability can be assigned an evaluation greater than 20 
percent based on limitation of motion.  
Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when the limitation is to 30 
degrees, and a 10 percent evaluation when the limitation is 
to 45 degrees.  Under Diagnostic Code 5261, limitation of 
knee extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when the 
limitation is to 15 degrees, and a 10 percent when the 
limitation is to 10 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5661 (2002).  

At no time during the appeal period has motion of the 
veteran's left knee approached that necessary for a rating 
beyond 20 percent under Diagnostic Codes 5261 or 5262.  It is 
noted that on VA examination in February 1999, flexion of the 
left knee was to 130 degrees; in March 1999, the left knee 
had extension to +3 degrees, and flexion was to 145 degrees; 
in January 2000, motion was from 0 to 130 degrees; and in 
April 2000,the veteran could hyperextend her knee and flexion 
was to 110 degrees.  Thus, the Board finds that an evaluation 
greater than 20 percent is not warranted for the veteran's 
left knee disability based on limitation of motion.

The veteran does not have left knee ankylosis, nonunion or 
malunion of her left knee, and thus, an increased rating 
under Diagnostic Codes 5256, or 5262 is not for 
consideration.  38 C.F.R. Part 4, Diagnostic Codes 5256, 5262 
(2002).  

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. § 
4.59.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned (the 
maximum allowed). With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2002).  

The Board must consider whether a separate evaluation may be 
assigned for disability of the appellant's left knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions in Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), and Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) held in Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "[r]ead together, Diagnostic Code 5003 
and 38 C.F.R. § 4.59 state that painful motion of a major 
joint or groups of joints caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995).

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent VA General Counsel opinion, VA O.G.C. 
Prec. Op. No. 9-98 (August 14, 1998), indicated in a footnote 
that "[a] separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 
4.59..." under the holding in Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion." Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).

In this instance, the findings do not meet the noncompensable 
level of flexion limitation (60 degrees) under Diagnostic 
Code 5260, nor is the noncompensable level of extension 
limitation (5 degrees) shown in the left knee.  Under VA 
O.G.C. Prec. Op. No. 23-97, if the veteran does not at least 
meet the criteria for a zero percent rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261, there is no 
additional disability for which a rating may be assigned.  In 
addition, arthritis has not been confirmed on X-rays.  Thus a 
separate disability rating is not warranted for arthritis and 
limitation of motion in the appellant's left  knee under VA 
O.G.C. Prec. Op. No. 23-97,  VA O.G.C. Prec. Op. No. 9-98 and 
Lichtenfels and Hicks.  

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to subjective complaints of pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds, however, since 
Diagnostic Codes 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  
Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's left knee disability.  

The Board also notes that a separate compensable rating may 
be assigned for the scars resulting from the veteran's left 
knee surgery.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
For a separate rating for scars, the veteran would have to 
show that it was either poorly nourished, with repeated 
ulceration (38 C.F.R. Part 4, Diagnostic Code 7803 (2002)), 
or tender and painful on objective demonstration (38 C.F.R. 
Part 4, Diagnostic Code 7804 (2002)), or that it caused a 
"limitation of function of the affected body part" (38 C.F.R. 
Part 4, Diagnostic Code 7805 (2002)).  The veteran's scars 
have been described as tender on VA examination in March 
1999.  Thus a separate ten percent evaluation for scars is 
warranted.   


B.  Migraine Headaches

Migraine headaches are evaluated under 38 C.F.R. § 4.124, 
Diagnostic Code 8100. This diagnostic code provides for the 
assignment of a 50 percent rating with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  With characteristic 
prostrating attacks occurring on average once a month over 
the last several months, a 30 percent rating is warranted. 
With characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted, and with less frequent attacks a noncompensable 
rating is assigned.

The veteran was granted service connection for migraine 
headaches in June 1999, and a 10 percent evaluation was 
assigned, effective from September 1998.  This was based on 
service medical records which showed treatment on one 
occasion for headaches, and a VA neurology examination in 
March 1999.  The veteran underwent a VA neurology examination 
in March 1999 to evaluate her migraine headaches.  She 
reported that her headaches occurred as often as once a week 
and lasted for hours.  She reported that her symptoms are 
relieved by sleeping.  The examiner found that the veteran 
did suffer from migraines.  

The veteran was examined by VA in April 2000.  She stated 
that her headaches occurred once or twice a week, lasting for 
three to four hours.  She noted that her headaches were 
relieved by relaxation and massage.  She reported that she 
was not compelled to go to bed or withdraw from activity, she 
would if she could.  She noted that she was able to work, but 
at a reduced level of intensity.  The examiner noted that the 
veteran's headaches appeared to be of no greater frequency 
and of about the same severity as previously noted.  

In March 2003, a private examiner reported that the veteran 
had headaches of the migraine type and was taking Maxalt for 
pain.  

Discussion  

The veteran asserts that her migraine headaches occur once or 
twice a week.  The medical evidence of record does not 
reflect that the veteran's headaches are prostrating.  The 
veteran has reported that she was not compelled to go to bed 
or withdraw from activity, and that she was able to work when 
she has headaches.  The medical evidence is devoid of any 
mention of any prostrating attacks. Therefore the evidence 
fails to demonstrate that she has characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, as required for the next higher evaluation of 
30 percent under DC 8100.  

In sum, the weight of the credible and probative evidence 
establishes that the veteran's headaches are no more than 10 
percent disabling.  As the preponderance of the evidence is 
against the claim for an increased evaluation, the benefit- 
of-the-doubt rule does not apply, and the claim must be 
denied.  

Since there is no objective medical evidence that the veteran 
suffers from prostrating attacks on a monthly basis or more 
frequently, as required for a higher rating under Diagnostic 
Code 8100, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 8100.

C.  Extra Schedular Considerations

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject her to 
frequent periods of hospitalization or that it interferes 
with her employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the veteran is currently 
employed by as a nurse.  The record does not show that she 
has been hospitalized frequently due to her left knee or her 
headaches.  Thus, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for left knee strain with post-operative debridement and 
tendon repair is denied.  

A separate 10 percent rating for scars is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches is denied.  


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


